The Court:
The defendant was prosecuted in the Superior Court of the City and County of San Francisco, for the crime of grand larceny, and was convicted of said crime. He applied to the Court for a new trial on the ground that the evidence was insufficient to justify the verdict, and his application was granted. This appeal is on behalf of the people from the order of the Court below granting the defendant a new trial.
It was conceded by the Attorney General on the hearing of the appeal, that the evidence did not sustain the verdict, and that therefore the motion for a new trial was properly granted by the Superior Court.
Order affirmed.